Case 20-10846 Doc 842-6 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit F Page 1 of 22




           EXHIBIT F
      Case 20-10846 Doc 842-6 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit F Page 2 of 22


                               Pachulski Stang Ziehl & Jones LLP
                                        10100 Santa Monica Blvd.
                                               13th Floor
                                         Los Angeles, CA 90067
                                                                   March 31, 2021
JIS                                                                Invoice 127511
                                                                   Client   05067
                                                                   Matter   00002
                                                                            JIS

RE: Committee Representation

 _______________________________________________________________________________________

           STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 03/31/2021
               FEES                                                 $165,462.50
               EXPENSES                                               $1,097.23
               TOTAL CURRENT CHARGES                                $166,559.73

               BALANCE FORWARD                                      $209,459.59
               TOTAL BALANCE DUE                                    $376,019.32
   Case 20-10846 Doc 842-6 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit F Page 3 of 22


Pachulski Stang Ziehl & Jones LLP                                       Page:     2
Archdiocese of New Orleans OCC                                          Invoice 127511
05067 - 00002                                                           March 31, 2021




  Summary of Services by Professional
  ID        Name                        Title                 Rate       Hours              Amount

 AWC        Caine, Andrew W.            Partner             700.00       58.30           $40,810.00

 BDD        Dassa, Beth D.              Paralegal           460.00       13.60            $6,256.00

                                                                          5.50            $2,172.50
 DHH        Hinojosa, Diane H.          Paralegal           395.00
                                                                         42.10           $29,470.00
 GNB        Brown, Gillian N.           Counsel             700.00
                                                                         30.40           $21,280.00
 JIS        Stang, James I.             Partner             700.00
 JMF        Fried, Joshua M.            Partner             700.00        5.40            $3,780.00

 JWL        Lucas, John W.              Partner             700.00        1.40             $980.00

 KHB        Brown, Kenneth H.           Partner             700.00        0.20             $140.00

 LFC        Cantor, Linda F.            Partner             700.00       33.50           $23,450.00

 NPL        Lockwood, Nancy P. F.       Paralegal           460.00        1.80             $828.00

 SLL        Lee, Sophia L.              Other               395.00       70.80           $27,966.00

 WLR        Ramseyer, William L.        Counsel             700.00       11.90            $8,330.00

                                                                       274.90            $165,462.50
      Case 20-10846 Doc 842-6 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit F Page 4 of 22


Pachulski Stang Ziehl & Jones LLP                                             Page:     3
Archdiocese of New Orleans OCC                                                Invoice 127511
05067 - 00002                                                                 March 31, 2021


  Summary of Services by Task Code
  Task Code         Description                                       Hours                       Amount

 AA                 Asset Analysis/Recovery[B120]                      1.90                      $1,330.00

 BL                 Bankruptcy Litigation [L430]                      94.70                    $66,290.00

 CA                 Case Administration [B110]                         4.50                      $2,718.00

 CO                 Claims Admin/Objections[B310]                    109.00                    $53,028.50

 FE                 Fee/Employment Application                        32.30                    $19,346.00

 GC                 General Creditors Comm. [B150]                    27.20                    $19,040.00

 H                  Hearings                                           1.30                       $910.00

 ME                 Mediation                                          2.00                      $1,400.00

 PD                 Plan & Disclosure Stmt. [B320]                     2.00                      $1,400.00

                                                                          274.90               $165,462.50
   Case 20-10846 Doc 842-6 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit F Page 5 of 22


Pachulski Stang Ziehl & Jones LLP                                       Page:     4
Archdiocese of New Orleans OCC                                          Invoice 127511
05067 - 00002                                                           March 31, 2021


  Summary of Expenses
  Description                                                                               Amount
Federal Express [E108]                                                               $23.86
Lexis/Nexis- Legal Research [E                                                       $90.92
Pacer - Court Research                                                                   $3.70
Reproduction/ Scan Copy                                                              $15.50
Research [E106]                                                                     $506.00
Transcript [E116]                                                                   $457.25

                                                                                           $1,097.23
   Case 20-10846 Doc 842-6 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit F Page 6 of 22


Pachulski Stang Ziehl & Jones LLP                                                              Page:     5
Archdiocese of New Orleans OCC                                                                 Invoice 127511
05067 - 00002                                                                                  March 31, 2021


                                                                                       Hours           Rate      Amount

  Asset Analysis/Recovery[B120]
 03/03/2021   JIS      AA       Review emails for update on status of property          0.10       700.00         $70.00
                                review.
 03/11/2021   JIS      AA       Call Iain Nasatir regarding status of review of         0.10       700.00         $70.00
                                insurance policies.
 03/11/2021   JIS      AA       Call Iain Nasatir re insurance coverage issues.         0.20       700.00        $140.00
 03/15/2021   JIS      AA       Call with Andrew Caine regarding appraisals.            0.20       700.00        $140.00
 03/15/2021   JIS      AA       Call Iain Nasatir regarding insurance insolvency in     0.40       700.00        $280.00
                                PA for Debtor's carrier.
 03/24/2021   JIS      AA       Review insurance coverage chart.                        0.10       700.00         $70.00
 03/25/2021   AWC      AA       Call and emails with Locke and team regarding real      0.40       700.00        $280.00
                                property valuations, approach.
 03/26/2021   AWC      AA       Emails with Locke regarding real property valuation,    0.40       700.00        $280.00
                                approach, employment.

                                                                                        1.90                    $1,330.00

  Bankruptcy Litigation [L430]
 02/02/2021   GNB      BL       Email with Andrew W. Caine regarding Rule 2004          0.10       700.00         $70.00
                                requests relating to insurance.
 03/01/2021   AWC      BL       Emails with JW and team regarding 2004 production       1.80       700.00       $1,260.00
                                (.40); emails regarding and weekly Committee call
                                (1.40).
 03/02/2021   AWC      BL       Emails with team and JW regarding produced              4.30       700.00       $3,010.00
                                documents/review (.80); weekly counsel call (1.40);
                                read JW email with revised property list and call
                                with JW regarding real estate and discovery issues
                                (.90); read BRG summary regarding financial
                                databases and emails with BRG thereon (.50); calls
                                and emails with team and Locke regarding real
                                estate approach, appraiser employment (.70).
 03/02/2021   GNB      BL       Analyze documents Archdiocese produced on               1.10       700.00        $770.00
                                February 28, 2021.
 03/02/2021   GNB      BL       Email Andrew W. Caine regarding preliminary             0.20       700.00        $140.00
                                analysis of documents Archdiocese produced on
                                February 28, 2021.
 03/02/2021   GNB      BL       Email Allison Kingsmill regarding documents             0.10       700.00         $70.00
                                Archdiocese produced on February 28, 2021; Briefly
                                review email from D. Ray Strong regarding
                                Archdiocese's financial system.
 03/03/2021   AWC      BL       Emails with Locke and team regarding real property      0.60       700.00        $420.00
   Case 20-10846 Doc 842-6 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit F Page 7 of 22


Pachulski Stang Ziehl & Jones LLP                                                               Page:     6
Archdiocese of New Orleans OCC                                                                  Invoice 127511
05067 - 00002                                                                                   March 31, 2021


                                                                                        Hours           Rate      Amount
                                disclosures/next steps (.40); emails with Locke and
                                team regarding access to claims (.20).
 03/04/2021   AWC      BL       Review real property disclosure and emails thereon       1.10       700.00        $770.00
                                (.40); review Captive 2004 motion and emails
                                thereon (.30); review emails regarding document
                                review, production, response (.40).
 03/05/2021   AWC      BL       Emails with Locke regarding real estate issues (.20);    0.40       700.00        $280.00
                                emails with team regarding document production
                                (.40).
 03/08/2021   AWC      BL       Review documents/correspondence and draft email          1.20       700.00        $840.00
                                to JW regarding missing information (.60); read new
                                case decision and news article relating to underlying
                                information for case (.60).
 03/08/2021   JIS      BL       Review 5th Circuit opinion regarding sealing record.     0.30       700.00        $210.00
 03/09/2021   AWC      BL       Read Locke annotated real estate list and emails         1.30       700.00        $910.00
                                with Locke thereon (.50); emails with team
                                regarding review of produced documents (.40); read
                                documents re personal property/valuations and
                                emails with counsel and team thereon and regarding
                                further information (.40).
 03/09/2021   GNB      BL       Analyze documents produced by Archdiocese in             2.50       700.00       $1,750.00
                                response to Committee's Rule 2004 document
                                requests directed to Archdiocese.
 03/09/2021   GNB      BL       Prepare email response to Andrew W. Caine's              0.30       700.00        $210.00
                                question regarding to Committee's Rule 2004
                                document requests directed to Archdiocese (.2);
                                Email with C. Davin Boldissar regarding same (.1).
 03/09/2021   GNB      BL       Analyze documents produced by Archdiocese in             1.60       700.00       $1,120.00
                                response to Committee's Rule 2004 document
                                requests directed to Archdiocese.
 03/10/2021   AWC      BL       Emails with Locke, Blank Rome and team regarding         1.60       700.00       $1,120.00
                                Captive 2004 order and review agreed order (.60);
                                review insurance chart and emails with team thereon
                                (.60); emails with team regarding motion to compel
                                for ANO 2004, produced documents (.40).
 03/11/2021   AWC      BL       Review Captive proposed edits to 2004 order and          0.80       700.00        $560.00
                                emails with counsel thereon.
 03/12/2021   AWC      BL       Emails with JW regarding documents/2004                  1.10       700.00        $770.00
                                response, skim response and emails with Locke and
                                team thereon (.70); emails with Committee
                                regarding insurance issues (.40).
 03/12/2021   GNB      BL       Analyze documents produced by Archdiocese in             1.30       700.00        $910.00
                                response to Committee's Rule 2004 document
                                requests directed to Archdiocese.
   Case 20-10846 Doc 842-6 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit F Page 8 of 22


Pachulski Stang Ziehl & Jones LLP                                                            Page:     7
Archdiocese of New Orleans OCC                                                               Invoice 127511
05067 - 00002                                                                                March 31, 2021


                                                                                     Hours           Rate      Amount
 03/12/2021   GNB      BL       Email with Allison Kingsmill regarding documents      0.10       700.00         $70.00
                                produced by Archdiocese; Review Dirk Wegmann
                                email and attachment regarding additional
                                documents produced today.
 03/12/2021   LFC      BL       Review Debtor's responses to discovery requests       0.50       700.00        $350.00
 03/13/2021   GNB      BL       Analyze documents produced by Archdiocese in          1.80       700.00       $1,260.00
                                response to Committee's Rule 2004 document
                                requests directed to Archdiocese.
 03/15/2021   AWC      BL       Emails with team regarding document production        2.30       700.00       $1,610.00
                                (.40); read ANO formal document response and
                                emails with JW, Locke and team thereon (1.10);
                                read documents regarding Belvedere insurance
                                insolvency (.50); emails and calls with Locke and
                                JIS re preparation for court conference (.30).
 03/15/2021   GNB      BL       Analyze documents produced by Archdiocese in          4.50       700.00       $3,150.00
                                response to Committee's Rule 2004 document
                                requests directed to Archdiocese.
 03/15/2021   GNB      BL       Email with Iain A.W. Nasatir regarding                0.10       700.00         $70.00
                                insurance-related discovery.
 03/15/2021   JIS      BL       Review report regarding analysis of document          0.20       700.00        $140.00
                                production.
 03/16/2021   AWC      BL       Review ANO document response and emails,              4.20       700.00       $2,940.00
                                underlying documents and prepare for and draft
                                meet and confer communications to JW (2.20);
                                research regarding ANO objections/applicable law
                                (1.10); emails and calls with team regarding
                                production, issues, motion to compel (.90).
 03/16/2021   GNB      BL       Email with Allison Kingsmill regarding questions      0.10       700.00         $70.00
                                about documents in Archdiocese's Rule 2004
                                production; Email Cia H. Mackle regarding
                                questions concerning documents Archdiocese
                                produced in response to Rule 2004 motion.
 03/16/2021   GNB      BL       Email with Peter Giep (PSZJ IT Dept.) regarding       0.10       700.00         $70.00
                                unreadable files from Archdiocese's document
                                production.
 03/16/2021   GNB      BL       Review Archdiocese's objections and responses         1.00       700.00        $700.00
                                dated March 12, 2021 in response to Rule 2004
                                motion.
 03/16/2021   GNB      BL       Research law on motion to compel Archdiocese's        1.20       700.00        $840.00
                                production of documents (Rule 2004).
 03/16/2021   GNB      BL       Draft motion to compel Archdiocese's production of    1.30       700.00        $910.00
                                documents (Rule 2004).
 03/16/2021   GNB      BL       Draft email to Paul N. Shields, Matthew K.            0.20       700.00        $140.00
   Case 20-10846 Doc 842-6 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit F Page 9 of 22


Pachulski Stang Ziehl & Jones LLP                                                              Page:     8
Archdiocese of New Orleans OCC                                                                 Invoice 127511
05067 - 00002                                                                                  March 31, 2021


                                                                                       Hours           Rate      Amount
                                Babcock, and Shelby Chaffos regarding documents
                                produced by Archdiocese in response to Rule 2004
                                document requests.
 03/17/2021   AWC      BL       Read deposition transcripts and other documents to      4.90       700.00       $3,430.00
                                prepare for meet and confer/motion to compel and
                                revise email to JW regarding meet and confer (3.20);
                                research regarding case legal issues (1.10); emails
                                with team regarding document production issues,
                                motion to compel (.60).
 03/17/2021   GNB      BL       Email with Andrew W. Caine regarding motion to          0.10       700.00         $70.00
                                compel Archdiocese's production of documents
                                (Rule 2004); Review email from Cia H. Mackle
                                regarding defects in Archdiocese's most recent Rule
                                2004 production.
 03/17/2021   GNB      BL       Email with Iain A.W. Nasatir regarding                  0.40       700.00        $280.00
                                insurance-related document requests in Rule 2004
                                requests directed to Archdiocese (.1); Research
                                information relating to same (.2); Email Iain A. W.
                                Nasatir regarding same (.1).
 03/17/2021   GNB      BL       Draft suggested language for Andrew W. Caine in         1.00       700.00        $700.00
                                response to Archdiocese's requests for clarification
                                concerning certain Rule 2004 document requests.
 03/17/2021   GNB      BL       Draft motion to compel Archdiocese's production of      0.20       700.00        $140.00
                                documents (Rule 2004).
 03/18/2021   AWC      BL       Attend telephonic court hearing (.30); calls and        2.10       700.00       $1,470.00
                                emails with team regarding document production
                                issues/meet and confer/motion to compel (1.20);
                                emails with JW regarding meet and confer on 2004
                                requests (.60).
 03/18/2021   GNB      BL       Draft motion to compel Archdiocese's production of      0.30       700.00        $210.00
                                documents (Rule 2004).
 03/18/2021   GNB      BL       Telephonic meet and confer with Allison Kingsmill       0.50       700.00        $350.00
                                regarding Rule 2004 document requests directed to
                                the Archdiocese.
 03/18/2021   GNB      BL       Prepare for meet and confer with Allison Kingsmill      0.10       700.00         $70.00
                                regarding Rule 2004 document requests directed to
                                the Archdiocese; Email Andrew W. Caine regarding
                                same.
 03/19/2021   AWC      BL       Call with Locke regarding 2004 requests/meet and        2.40       700.00       $1,680.00
                                confer (.20); prepare for and meet/confer call with
                                JW regarding 2004 requests (1.10); calls and emails
                                with team regarding 2004
                                requests/negotiation/motion to compel (.80); draft
                                email to JW regarding 2004/meet and confer (.30).
   Case 20-10846 Doc 842-6 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit F Page 10 of 22


Pachulski Stang Ziehl & Jones LLP                                                             Page:     9
Archdiocese of New Orleans OCC                                                                Invoice 127511
05067 - 00002                                                                                 March 31, 2021


                                                                                      Hours           Rate      Amount
 03/19/2021   GNB      BL       Telephonic meet and confer with Andrew W. Caine,       0.60       700.00        $420.00
                                Edward Wegmann, Mark Mintz, Jeff Tillery, and
                                Allison Kingsmill regarding motion to compel
                                Archdiocese's production of documents (Rule 2004)
 03/19/2021   GNB      BL       Prepare for telephonic meet and confer.                0.10       700.00         $70.00
 03/19/2021   GNB      BL       Draft motion to compel Archdiocese's production of     1.90       700.00       $1,330.00
                                documents (Rule 2004).
 03/20/2021   GNB      BL       Draft motion to compel Archdiocese's production of     5.90       700.00       $4,130.00
                                documents (Rule 2004).
 03/20/2021   GNB      BL       Research law and facts for motion to compel            1.50       700.00       $1,050.00
                                Archdiocese's production of documents (Rule 2004).
 03/20/2021   GNB      BL       Draft declaration of Gillian N. Brown in support of    0.20       700.00        $140.00
                                motion to compel Archdiocese's production of
                                documents (Rule 2004).
 03/20/2021   GNB      BL       Draft declaration of Andrew W. Caine in support of     0.10       700.00         $70.00
                                motion to compel Archdiocese's production of
                                documents (Rule 2004).
 03/21/2021   GNB      BL       Draft motion to compel Archdiocese's production of     2.30       700.00       $1,610.00
                                documents (Rule 2004).
 03/21/2021   LFC      BL       Review and revise drafts of motion to modify           3.40       700.00       $2,380.00
                                mediation
 03/22/2021   AWC      BL       Emails with team and counsel regarding motion to       3.90       700.00       $2,730.00
                                compel/meet and confer/strategy (.80); review
                                documents and draft/revise motion to compel (2.60);
                                draft email to JW regarding production proposal as
                                to certain document categories (.50).
 03/22/2021   GNB      BL       Draft emails to James I. Stang and Andrew W. Caine     0.20       700.00        $140.00
                                regarding potential partial resolution of certain
                                aspects of motion to compel Archdiocese's
                                production of documents (Rule 2004).
 03/23/2021   AWC      BL       Emails with JW regarding document                      4.30       700.00       $3,010.00
                                responses/potential resolution (.40); emails with
                                team regarding motion to compel/issues, review
                                documents and review/revise motion (3.90).
 03/23/2021   GNB      BL       Revise motion to compel Archdiocese's production       3.10       700.00       $2,170.00
                                of documents (Rule 2004).
 03/23/2021   GNB      BL       Draft declarations in support of motion to compel      2.50       700.00       $1,750.00
                                Archdiocese's production of documents (Rule 2004).
 03/23/2021   GNB      BL       Revise declarations in support of motion to compel     0.30       700.00        $210.00
                                Archdiocese's production of documents (Rule 2004).
 03/23/2021   GNB      BL       Draft proposed order granting motion to compel         0.10       700.00         $70.00
                                Archdiocese's production of documents (Rule 2004).
   Case 20-10846 Doc 842-6 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit F Page 11 of 22


Pachulski Stang Ziehl & Jones LLP                                                              Page:    10
Archdiocese of New Orleans OCC                                                                 Invoice 127511
05067 - 00002                                                                                  March 31, 2021


                                                                                       Hours           Rate      Amount
 03/23/2021   GNB      BL       Email C. Davin Boldissar and Ashley Mohr                0.10       700.00         $70.00
                                regarding motion to compel papers for filing on
                                Thursday.
 03/23/2021   GNB      BL       Telephone conference with D. Ray Strong and             0.20       700.00        $140.00
                                Matthew K. Babcock regarding their declarations in
                                support of motion to compel Archdiocese's
                                production of documents (Rule 2004).
 03/23/2021   GNB      BL       Consider C. Davin Boldissar email regarding motion      0.10       700.00         $70.00
                                to compel Archdiocese's production of documents
                                (Rule 2004); Email Andrew W. Caine regarding
                                same.
 03/23/2021   GNB      BL       Review James I. Stang's edits to motion to compel       0.20       700.00        $140.00
                                Archdiocese's production of documents (Rule 2004)
                                (.1); Email Andrew W. Caine regarding same (.1).
 03/23/2021   GNB      BL       Integrate James I. Stang's edits to motion to compel    0.50       700.00        $350.00
                                Archdiocese's production of documents (Rule 2004).
 03/23/2021   JIS      BL       Call Iain Nasatir regarding discovery issue relating    0.10       700.00         $70.00
                                to insurance.
 03/23/2021   JIS      BL       Review motion to compel.                                0.70       700.00        $490.00
 03/24/2021   AWC      BL       Emails with team, Locke and BRG regarding motion        1.90       700.00       $1,330.00
                                to compel, revise motion and related declarations.
 03/24/2021   GNB      BL       Email James I. Stang and Andrew W. Caine                0.10       700.00         $70.00
                                regarding revisions to motion to compel
                                Archdiocese's production of documents (Rule 2004).
 03/24/2021   GNB      BL       Email with Soren E. Giselson regarding motion to        0.10       700.00         $70.00
                                compel Archdiocese's production of documents
                                (Rule 2004); Email with James I. Stang regarding
                                declarations from BRG in support of motion to
                                compel Archdiocese's production of documents
                                (Rule 2004).
 03/24/2021   GNB      BL       Telephone conference with James I. Stang regarding      0.10       700.00         $70.00
                                declarations in support of motion to compel
                                Archdiocese's production of documents (Rule 2004).
 03/24/2021   GNB      BL       Email with Paul N. Shields regarding confirmation       0.10       700.00         $70.00
                                of factual assertion in motion to compel
                                Archdiocese's production of documents (Rule 2004).
 03/24/2021   GNB      BL       Revise and edit declaration of D. Ray Strong in         0.20       700.00        $140.00
                                support of motion to compel Archdiocese's
                                production of documents (Rule 2004)
 03/24/2021   GNB      BL       Review and edit declaration of Matthew K. Babcock       0.10       700.00         $70.00
                                in support of motion to compel Archdiocese's
                                production of documents (Rule 2004).
   Case 20-10846 Doc 842-6 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit F Page 12 of 22


Pachulski Stang Ziehl & Jones LLP                                                              Page:    11
Archdiocese of New Orleans OCC                                                                 Invoice 127511
05067 - 00002                                                                                  March 31, 2021


                                                                                       Hours           Rate      Amount
 03/24/2021   GNB      BL       Telephone conference with Matthew K. Babcock            0.10       700.00         $70.00
                                regarding his declaration in support of motion to
                                compel Archdiocese's production of documents
                                (Rule 2004).
 03/24/2021   GNB      BL       Review email from Edward Wegmann regarding              0.10       700.00         $70.00
                                meet and confer agenda from March 17; Email
                                James I. Stang, Linda F. Cantor, and Andrew W.
                                Caine regarding same; Email Andrew W. Caine with
                                final versions of all papers in support of motion to
                                compel Archdiocese's production of documents
                                (Rule 2004).
 03/24/2021   JIS      BL       Call Gillian Brown regarding comments on motion         0.10       700.00         $70.00
                                to compel and declarations.
 03/24/2021   JIS      BL       Review motion to compel and accompanying                0.20       700.00        $140.00
                                declarations.
 03/24/2021   JIS      BL       Call Andrew Caine regarding motion to compel and        0.10       700.00         $70.00
                                settlement values.
 03/25/2021   AWC      BL       Emails with JW regarding various document issues        2.60       700.00       $1,820.00
                                (.40); calls and emails with Locke and team
                                regarding and review/revise motion to compel and
                                related declarations (1.90); emails with Locke and
                                client regarding non-debtor discovery (.30).
 03/25/2021   GNB      BL       Email James I. Stang and Andrew W. Caine                0.10       700.00         $70.00
                                regarding arguments in motion to compel
                                Archdiocese's production of documents (Rule 2004).
 03/25/2021   LFC      BL       Review revised motion to compel                         0.30       700.00        $210.00
 03/25/2021   JMF      BL       Review motion to compel and stay violation motion.      0.50       700.00        $350.00
 03/26/2021   AWC      BL       Emails with team regarding produced                     0.70       700.00        $490.00
                                documents/electronic review (.50); emails with JW
                                regarding produced documents (.20).
 03/29/2021   AWC      BL       Call and emails with Locke, client and team             1.10       700.00        $770.00
                                regarding claims access, insurance records (.70);
                                emails with JW regarding insurance records and
                                review protective order thereon (.40).
 03/29/2021   GNB      BL       Investigate confidentiality designations; Email with    0.10       700.00         $70.00
                                Andrew W. Caine regarding same.
 03/30/2021   AWC      BL       Emails with team regarding produced documents,          1.10       700.00        $770.00
                                analysis, tasks (.60); read ANO status report in JW
                                Doe case (.10); read produced documents regarding
                                ANO personal property and emails with Locke
                                thereon (.40).
 03/30/2021   GNB      BL       Review documents produced by Archdiocese per            0.60       700.00        $420.00
                                Andrew W. Caine inquiry (.5); Email Andrew W.
   Case 20-10846 Doc 842-6 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit F Page 13 of 22


Pachulski Stang Ziehl & Jones LLP                                                              Page:    12
Archdiocese of New Orleans OCC                                                                 Invoice 127511
05067 - 00002                                                                                  March 31, 2021


                                                                                       Hours           Rate       Amount
                                Caine regarding same (.1).
 03/31/2021   AWC      BL       Read NY ruling on discovery confidentiality (.60);      0.80       700.00         $560.00
                                emails with client regarding potential assets (.20).

                                                                                       94.70                    $66,290.00

  Case Administration [B110]
 03/01/2021   JIS      CA       Call with media regarding bar date.                     0.40       700.00         $280.00
 03/03/2021   JIS      CA       Call J. Anderson regarding case status.                 0.20       700.00         $140.00
 03/09/2021   AWC      CA       Read notice of Committee appointment and emails         0.40       700.00         $280.00
                                with Locke thereon (.20); emails with court
                                regarding conference of counsel (.20).
 03/09/2021   JIS      CA       Call Peavy regarding case status.                       0.70       700.00         $490.00
 03/10/2021   JIS      CA       Call with media regarding case background.              1.00       700.00         $700.00
 03/11/2021   NPL      CA       Review debtor docket regarding pending dates,           0.30       460.00         $138.00
                                deadlines, and motions.
 03/11/2021   NPL      CA       Update critical date memorandum.                        0.40       460.00         $184.00
 03/19/2021   NPL      CA       Update critical dates and deadlines memorandum.         0.40       460.00         $184.00
 03/26/2021   NPL      CA       Update critical dates and deadline memorandum.          0.70       460.00         $322.00

                                                                                        4.50                     $2,718.00

  Claims Admin/Objections[B310]
 03/03/2021   LFC      CO       Telephone conference with J Stang re deadline for       0.50       700.00         $350.00
                                abuse claims
 03/03/2021   JIS      CO       Review bar date order re release of information         0.30       700.00         $210.00
                                regarding claims.
 03/03/2021   JIS      CO       Call Linda Cantor regarding status of claims and        0.50       700.00         $350.00
                                review issues.
 03/04/2021   KHB      CO       Confer with J. Stang re deadline for objections to      0.20       700.00         $140.00
                                abuse claims.
 03/04/2021   LFC      CO       Confer with claims agent and download / review          0.50       700.00         $350.00
                                updated claims files
 03/04/2021   SLL      CO       Redact sexual abuse claims.                             2.50       395.00         $987.50
 03/05/2021   DHH      CO       Redaction of claims.                                    2.10       395.00         $829.50
 03/05/2021   SLL      CO       Redact confidential abuse claims.                       4.30       395.00       $1,698.50
 03/08/2021   DHH      CO       Research regarding duplicate claimants from other       1.30       395.00         $513.50
                                diocese matters.
 03/08/2021   SLL      CO       Redact confidential sexual abuse claims.                4.20       395.00       $1,659.00
   Case 20-10846 Doc 842-6 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit F Page 14 of 22


Pachulski Stang Ziehl & Jones LLP                                                               Page:    13
Archdiocese of New Orleans OCC                                                                  Invoice 127511
05067 - 00002                                                                                   March 31, 2021


                                                                                        Hours           Rate      Amount
 03/09/2021   DHH      CO       Redaction of claims.                                     2.10       395.00        $829.50
 03/09/2021   SLL      CO       Redact confidential sexual abuse claims.                 5.30       395.00       $2,093.50
 03/10/2021   SLL      CO       Redact confidential sexual abuse claims.                 6.10       395.00       $2,409.50
 03/11/2021   JIS      CO       Call Linda Cantor re claims review.                      0.50       700.00        $350.00
 03/11/2021   SLL      CO       Redact confidential sexual abuse claims.                 2.70       395.00       $1,066.50
 03/12/2021   LFC      CO       Telephone conference with J. Lucas re claims             0.40       700.00        $280.00
 03/12/2021   SLL      CO       Redact confidential claims.                              4.00       395.00       $1,580.00
 03/12/2021   JWL      CO       Call with L. Cantor regarding building claims            1.40       700.00        $980.00
                                schedule for review (.4); review filed claims (.4)and
                                propose changes to claims schedule (.6);
 03/15/2021   JIS      CO       Call Linda Cantor re claims review.                      0.30       700.00        $210.00
 03/15/2021   LFC      CO       Review numerous claims and analysis of issues for        3.80       700.00       $2,660.00
                                template and potential defenses (3.40); Telephone
                                conference with J Stang re claims and claim
                                schedule (0.40).
 03/15/2021   LFC      CO       Further review claims                                    0.10       700.00         $70.00
 03/15/2021   LFC      CO       Review supplemental bar date declaration and             0.40       700.00        $280.00
                                review bar date order
 03/16/2021   LFC      CO       Research claim issues and draft e-mail memo on           1.60       700.00       $1,120.00
                                substantial revisions to claim
 03/16/2021   LFC      CO       Review revised template                                  0.30       700.00        $210.00
 03/17/2021   JIS      CO       Review motion to dismiss opposition regarding            0.20       700.00        $140.00
                                possible SOL issues.
 03/17/2021   JIS      CO       Call R. Kuebel regarding upcoming hearing on             0.40       700.00        $280.00
                                claims issues.
 03/17/2021   LFC      CO       Research statutory and case law and analysis             4.60       700.00       $3,220.00
                                regarding prescription and defenses
 03/17/2021   LFC      CO       Draft outline of prescription issues                     1.40       700.00        $980.00
 03/18/2021   JIS      CO       Call D. Boldissar regarding hearing on access to         0.20       700.00        $140.00
                                claims.
 03/18/2021   JIS      CO       Call Linda Cantor regarding chambers conference          0.60       700.00        $420.00
                                and status of claims review.
 03/18/2021   JIS      CO       Call D. Bolldissar regarding SOL issues (.2) and         0.40       700.00        $280.00
                                review appellate pleading re same (.2).
 03/18/2021   JIS      CO       Review proposed claim order regarding access.            0.10       700.00         $70.00
 03/18/2021   LFC      CO       Review articles and legal analysis and revise memo       1.60       700.00       $1,120.00
                                summarizing prescription issues
   Case 20-10846 Doc 842-6 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit F Page 15 of 22


Pachulski Stang Ziehl & Jones LLP                                                              Page:    14
Archdiocese of New Orleans OCC                                                                 Invoice 127511
05067 - 00002                                                                                  March 31, 2021


                                                                                      Hours            Rate       Amount
 03/18/2021   LFC      CO       Review and research limitations period issues under     1.50       700.00       $1,050.00
                                state law
 03/18/2021   LFC      CO       TC with Davin Boldissar regarding claims and            1.20       700.00         $840.00
                                defenses under Louisiana law
 03/19/2021   JIS      CO       Research regarding SOL issues, including 'knew or       0.80       700.00         $560.00
                                should have known" standard and trigger analysis.
 03/19/2021   LFC      CO       Review and research limitations period issues under     1.50       700.00       $1,050.00
                                state law
 03/19/2021   LFC      CO       TC with Jim Stang regarding claims issues               0.60       700.00         $420.00
 03/19/2021   LFC      CO       TC with Davin Boldissar regarding claims and            1.20       700.00         $840.00
                                defenses under Louisiana law
 03/19/2021   LFC      CO       Draft email memo regarding further revisions to         0.30       700.00         $210.00
                                claim review template
 03/19/2021   LFC      CO       Review revised template                                 0.20       700.00         $140.00
 03/19/2021   LFC      CO       Review additional cases on renunciation of              1.40       700.00         $980.00
                                limitations periods / acknowledgment of claims
 03/19/2021   LFC      CO       Draft email memo regarding further revisions to         0.30       700.00         $210.00
                                claim review template
 03/19/2021   LFC      CO       Review revised template                                 0.20       700.00         $140.00
 03/19/2021   LFC      CO       Review additional cases on renunciation of              1.40       700.00         $980.00
                                limitations periods / acknowledgment of claims
 03/22/2021   SLL      CO       Charting confidential claims.                           3.80       395.00       $1,501.00
 03/23/2021   JIS      CO       Call Linda Cantor regarding prescription issues.        0.20       700.00         $140.00
 03/23/2021   LFC      CO       Call with Davin Boldissar regarding claims and          0.70       700.00         $490.00
                                defenses under LA law
 03/23/2021   LFC      CO       Review case law regarding claim defenses                0.60       700.00         $420.00
 03/23/2021   SLL      CO       Charting confidential claims.                           2.30       395.00         $908.50
 03/23/2021   SLL      CO       Chart confidential sexual abuse claims.                 4.90       395.00       $1,935.50
 03/24/2021   SLL      CO       Chart confidential claims.                              5.20       395.00       $2,054.00
 03/25/2021   SLL      CO       Chart confidential claims.                              5.90       395.00       $2,330.50
 03/26/2021   SLL      CO       Chart confidential claims.                              6.20       395.00       $2,449.00
 03/29/2021   JIS      CO       Review/revise consent order re claims.                  0.30       700.00         $210.00
 03/29/2021   SLL      CO       Chart sexual abuse claims.                              3.40       395.00       $1,343.00
 03/30/2021   SLL      CO       Chart sexual abuse claims.                              4.20       395.00       $1,659.00
 03/31/2021   SLL      CO       Chart confidential abuse claims.                        5.80       395.00       $2,291.00

                                                                                      109.00                    $53,028.50
   Case 20-10846 Doc 842-6 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit F Page 16 of 22


Pachulski Stang Ziehl & Jones LLP                                                            Page:    15
Archdiocese of New Orleans OCC                                                               Invoice 127511
05067 - 00002                                                                                March 31, 2021


  Fee/Employment Application
 03/05/2021   JMF      FE       Review/edit January fee statement.                    1.70       700.00       $1,190.00
 03/05/2021   BDD      FE       Emails P. Shields and L. Cantor re BRG fee            0.20       460.00         $92.00
                                statement
 03/05/2021   BDD      FE       Review Kinsella monthly fee applications and          0.30       460.00        $138.00
                                payment status and emails L. Cantor re same
 03/08/2021   LFC      FE       Review Kinsella Media invoices, fee application and   0.60       700.00        $420.00
                                payments made and determine cause of discrepancy
                                between amounts owed and paid
 03/08/2021   LFC      FE       Draft email correspondence to debtor's counsel        0.30       700.00        $210.00
                                regarding payment of Kinsella invoices
 03/08/2021   LFC      FE       Follow-up and further e-mail memo regarding the       0.40       700.00        $280.00
                                Kinsella payments
 03/08/2021   JMF      FE       Review PSZJ January fee statement.                    0.70       700.00        $490.00
 03/08/2021   BDD      FE       Call with P. Shields re BRG fee statement             0.10       460.00         $46.00
 03/09/2021   JMF      FE       Review revised PSZJ January invoice.                  0.30       700.00        $210.00
 03/09/2021   BDD      FE       Email P. Shields re BRG monthly fee statement         0.10       460.00         $46.00
 03/10/2021   BDD      FE       Call with P. Shields re BRG first consolidated        0.10       460.00         $46.00
                                monthly fee statement
 03/10/2021   BDD      FE       Further review/revisions to BRG June - Oct 2020 fee   0.50       460.00        $230.00
                                statements and emails L. Cantor and P. Shields re
                                same
 03/11/2021   BDD      FE       Email L. Cantor re PSZJ Jan. monthly fee statement    0.10       460.00         $46.00
 03/11/2021   BDD      FE       Prepare Kinsella monthly fee statement and emails     0.50       460.00        $230.00
                                L. Cantor re same
 03/12/2021   BDD      FE       Email L. Cantor re BRG Jun - Oct 2020                 0.10       460.00         $46.00
                                consolidated fee statement
 03/17/2021   BDD      FE       Email L. Cantor re status of BRG fee statement        0.10       460.00         $46.00
 03/18/2021   BDD      FE       Email J. Fried re PSZJ Jan. 2021 monthly fee          0.10       460.00         $46.00
                                statement
 03/19/2021   JMF      FE       Review PSZJ invoice and emails re same.               0.30       700.00        $210.00
 03/19/2021   BDD      FE       Email L. Gardizabal and R. Rothman re PSZJ Jan.       0.10       460.00         $46.00
                                monthly fee statement
 03/19/2021   BDD      FE       Emails L. Cantor, J. Fried and O. Carpio re PSZJ      0.10       460.00         $46.00
                                Jan. monthly fee statement
 03/19/2021   BDD      FE       Email N. Brown re PSZJ Jan. monthly fee statement     0.10       460.00         $46.00
 03/19/2021   BDD      FE       Email C. Curts re LEDES invoice for January           0.10       460.00         $46.00
 03/19/2021   BDD      FE       Preparation of PSZJ Jan. monthly fee statement and    0.70       460.00        $322.00
   Case 20-10846 Doc 842-6 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit F Page 17 of 22


Pachulski Stang Ziehl & Jones LLP                                                              Page:    16
Archdiocese of New Orleans OCC                                                                 Invoice 127511
05067 - 00002                                                                                  March 31, 2021


                                                                                       Hours           Rate      Amount
                                emails L. Cantor and J. Fried re same
 03/22/2021   BDD      FE       Email L. Cantor re BRG consolidated monthly fee         0.10       460.00         $46.00
                                statement
 03/23/2021   JMF      FE       Edit PSZJ March statement.                              0.40       700.00        $280.00
 03/23/2021   JMF      FE       Review general order re BRG fee application (.2)        0.30       700.00        $210.00
                                and emails to/from P. Shields re same (.1).
 03/23/2021   BDD      FE       Email L. Cantor re BRG consolidated monthly fee         0.10       460.00         $46.00
                                statement (June - Oct. 2020)
 03/24/2021   JIS      FE       Call possible financial advisor re case background.     0.60       700.00        $420.00
 03/25/2021   LFC      FE       Review fee statements                                   0.20       700.00        $140.00
 03/25/2021   JMF      FE       Review January PSZJ statement (.6); emails re           0.70       700.00        $490.00
                                voluntary reductions to same (.1).
 03/25/2021   BDD      FE       Call with P. Shields and email re same re Oct-Nov       0.30       460.00        $138.00
                                monthly fee statement and LEDES formatting
 03/25/2021   BDD      FE       Email C. Curts re BRG consolidated monthly fee          0.10       460.00         $46.00
                                statement
 03/25/2021   BDD      FE       Correspondence to appropriate parties re PSZJ Jan       0.50       460.00        $230.00
                                monthly fee statement and emails L. Cantor and
                                parties re same
 03/25/2021   BDD      FE       Email N. Brown re Jan. monthly fee statement            0.10       460.00         $46.00
 03/25/2021   BDD      FE       Further revisions to PSZJ Jan. monthly fee statement    0.30       460.00        $138.00
                                (.20); emails J. Fried and O. Carpio re same (.10)
 03/25/2021   BDD      FE       Email A. George at UST's office re PSZJ Jan.            0.10       460.00         $46.00
                                monthly fee statement
 03/26/2021   WLR      FE       Draft 2nd interim fee application                       1.40       700.00        $980.00
 03/26/2021   BDD      FE       Email B. Ramseyer re PSZJ final fee application         0.10       460.00         $46.00
 03/27/2021   WLR      FE       Draft 2nd interim fee application                       2.50       700.00       $1,750.00
 03/29/2021   WLR      FE       Correspondence to Beth Dassa re 2nd interim fee         0.20       700.00        $140.00
                                application
 03/29/2021   WLR      FE       Review correspondence from Beth Dassa and Linda         0.10       700.00         $70.00
                                Cantor re timing of fee application
 03/29/2021   WLR      FE       Draft Second interim fee application                    1.80       700.00       $1,260.00
 03/29/2021   BDD      FE       Email B. Ramseyer re PSZJ interim fee application       0.10       460.00         $46.00
 03/30/2021   BDD      FE       Emails B. Ramseyer re PSZJ 2nd interim fee              0.10       460.00         $46.00
                                application
 03/30/2021   BDD      FE       Emails L. Gardizabal and R. Rothman re PSZJ 2nd         0.10       460.00         $46.00
                                interim fee application
 03/30/2021   BDD      FE       Analyze Oct 2020 - Feb 2021 invoices and begin          1.50       460.00        $690.00
   Case 20-10846 Doc 842-6 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit F Page 18 of 22


Pachulski Stang Ziehl & Jones LLP                                                              Page:    17
Archdiocese of New Orleans OCC                                                                 Invoice 127511
05067 - 00002                                                                                  March 31, 2021


                                                                                       Hours           Rate       Amount
                                working on PSZJ 2nd interim fee application
 03/30/2021   BDD      FE       Review prior entered fee order                          0.10       460.00          $46.00
 03/31/2021   WLR      FE       Draft 2nd interim fee application                       1.40       700.00         $980.00
 03/31/2021   WLR      FE       Draft 2nd interim fee application                       1.00       700.00         $700.00
 03/31/2021   WLR      FE       Review and revise 2nd interim fee application           3.50       700.00       $2,450.00
 03/31/2021   JMF      FE       Review PSZJ monthly February statement.                 0.30       700.00         $210.00
 03/31/2021   BDD      FE       Emails R. Rothman, L. Gardizabal and V. Arias re        0.20       460.00          $92.00
                                PSZJ 2nd interim fee application
 03/31/2021   BDD      FE       Review docket re fee application filing deadline and    0.20       460.00          $92.00
                                emails L. Cantor re same.
 03/31/2021   BDD      FE       Work on preparation of PSZJ 2nd interim fee             6.30       460.00       $2,898.00
                                application and email B. Ramseyer re same

                                                                                       32.30                    $19,346.00

  General Creditors Comm. [B150]
 03/01/2021   JIS      GC       Committee call regarding case status, mediation,        1.40       700.00         $980.00
                                claims.
 03/02/2021   JIS      GC       Meeting with State Court Counsel re case issues.        1.30       700.00         $910.00
 03/03/2021   JIS      GC       Case strategy call with R. Kuebel regarding claims,     1.00       700.00         $700.00
                                insurance, upcoming hearings, mediation.
 03/04/2021   JIS      GC       Call with Frank Lamothe and M. Pfau regarding           1.00       700.00         $700.00
                                case status.
 03/08/2021   AWC      GC       Weekly committee call.                                  1.00       700.00         $700.00
 03/08/2021   JIS      GC       Committee call.                                         1.00       700.00         $700.00
 03/09/2021   AWC      GC       Weekly counsel call.                                    2.00       700.00       $1,400.00
 03/09/2021   JIS      GC       State Court counsel meeting.                            2.00       700.00       $1,400.00
 03/15/2021   AWC      GC       Weekly committee call.                                  1.30       700.00         $910.00
 03/15/2021   GNB      GC       Draft email to Andrew W. Caine regarding                0.30       700.00         $210.00
                                information to provide to Committee regarding Rule
                                2004 directed to Archdiocese.
 03/15/2021   JIS      GC       Committee call.                                         1.30       700.00         $910.00
 03/15/2021   JIS      GC       Call with R. Kebel regarding appraisals and             0.60       700.00         $420.00
                                mediation hearing.
 03/16/2021   AWC      GC       Weekly counsel call.                                    1.70       700.00       $1,190.00
 03/16/2021   JIS      GC       Call with Debtor's counsel regarding upcoming           1.00       700.00         $700.00
                                chambers conference re mediation.
   Case 20-10846 Doc 842-6 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit F Page 19 of 22


Pachulski Stang Ziehl & Jones LLP                                                              Page:    18
Archdiocese of New Orleans OCC                                                                 Invoice 127511
05067 - 00002                                                                                  March 31, 2021


                                                                                       Hours           Rate       Amount
 03/16/2021   JIS      GC       State Court Counsel call regarding mediation,           1.70       700.00       $1,190.00
                                discovery.
 03/19/2021   JIS      GC       Update call with Andrews andThornton regarding          0.20       700.00         $140.00
                                case.
 03/22/2021   AWC      GC       Weekly committee call.                                  1.00       700.00         $700.00
 03/22/2021   JIS      GC       Committee meeting.                                      1.00       700.00         $700.00
 03/23/2021   AWC      GC       Weekly counsel call.                                    1.50       700.00       $1,050.00
 03/23/2021   JIS      GC       Call with State Court Counsel re case issues,           1.70       700.00       $1,190.00
                                including claims review, pending motions.
 03/23/2021   LFC      GC       Teleconference call with Committee counsel              1.50       700.00       $1,050.00
                                regarding Claims and defenses under LA law
 03/30/2021   AWC      GC       Weekly counsel call.                                    1.00       700.00         $700.00
 03/30/2021   JIS      GC       Attend committee call.                                  0.70       700.00         $490.00

                                                                                       27.20                    $19,040.00

  Hearings
 03/17/2021   JIS      H        Chambers Conference.                                    1.20       700.00         $840.00
 03/18/2021   JIS      H        Attend hearing regarding claims access.                 0.10       700.00          $70.00

                                                                                        1.30                      $910.00

  Mediation
 03/08/2021   JIS      ME       Review LL outline for mediation discussion with         0.10       700.00          $70.00
                                Debtor.
 03/08/2021   JIS      ME       Call with Debtor regarding mediation issues.            1.60       700.00       $1,120.00
 03/09/2021   JIS      ME       Call Court regarding email on mediation hearing and     0.20       700.00         $140.00
                                follow up email to co-counsel.
 03/15/2021   JIS      ME       Call Andrew Caine re status of discovery for hearing    0.10       700.00          $70.00
                                re mediation.

                                                                                        2.00                     $1,400.00

  Plan & Disclosure Stmt. [B320]
 03/10/2021   AWC      PD       Read draft response to motion to extend exclusivity     0.50       700.00         $350.00
                                and emails with Locke thereon.
 03/11/2021   AWC      PD       Review/revise response to exclusivity motion and        0.60       700.00         $420.00
                                emails with Locke thereon.
 03/11/2021   JIS      PD       Review and comment on response to exclusivity           0.20       700.00         $140.00
                                motion.
   Case 20-10846 Doc 842-6 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit F Page 20 of 22


Pachulski Stang Ziehl & Jones LLP                                                           Page:    19
Archdiocese of New Orleans OCC                                                              Invoice 127511
05067 - 00002                                                                               March 31, 2021


                                                                                    Hours           Rate       Amount
 03/18/2021   JIS      PD       Review pleading regarding vote on chapter 11 plan    0.50       700.00          $350.00
                                and emails to Debtor's counsel re same.
 03/29/2021   JMF      PD       Review edits re PSZJ February bill.                  0.20       700.00          $140.00

                                                                                     2.00                     $1,400.00

  TOTAL SERVICES FOR THIS MATTER:                                                                          $165,462.50
   Case 20-10846 Doc 842-6 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit F Page 21 of 22


Pachulski Stang Ziehl & Jones LLP                                                    Page:    20
Archdiocese of New Orleans OCC                                                       Invoice 127511
05067 - 00002                                                                        March 31, 2021



 Expenses

 03/05/2021   RE2        SCAN/COPY ( 33 @0.10 PER PG)                                     3.30


 03/09/2021   RE2        SCAN/COPY ( 19 @0.10 PER PG)                                     1.90


 03/10/2021   TR         Transcript [E116] Kim Tindall & Associates, Inv. 81865,        457.25
                         KHB


 03/17/2021   FE         05067.00002 FedEx Charges for 03-17-21                          23.86


 03/17/2021   RE2        SCAN/COPY ( 51 @0.10 PER PG)                                     5.10


 03/18/2021   LN         05067.00002 Lexis Charges for 03-18-21                          90.92


 03/23/2021   RE2        SCAN/COPY ( 1 @0.10 PER PG)                                      0.10


 03/23/2021   RE2        SCAN/COPY ( 16 @0.10 PER PG)                                     1.60


 03/25/2021   RE2        SCAN/COPY ( 31 @0.10 PER PG)                                     3.10


 03/25/2021   RE2        SCAN/COPY ( 1 @0.10 PER PG)                                      0.10


 03/25/2021   RE2        SCAN/COPY ( 3 @0.10 PER PG)                                      0.30


 03/31/2021   PAC        Pacer - Court Research                                           3.70


 03/31/2021   RS         Research [E106] Everlaw, Inc. Inv. 38561                       506.00

   Total Expenses for this Matter                                                  $1,097.23
   Case 20-10846 Doc 842-6 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit F Page 22 of 22


Pachulski Stang Ziehl & Jones LLP                                                         Page:    21
Archdiocese of New Orleans OCC                                                            Invoice 127511
05067 - 00002                                                                             March 31, 2021


                                                REMITTANCE ADVICE

                                    Please inlcude this Remittance with your payment

For current services rendered through:        03/31/2021

Total Fees                                                                                           $165,462.50

Total Expenses                                                                                             1,097.23

Total Due on Current Invoice                                                                         $166,559.73

  Outstanding Balance from prior invoices as of        03/31/2021          (May not include recent payments)

A/R Bill Number           Invoice Date              Fees Billed         Expenses Billed             Balance Due
 126564                   10/31/2020                $70,277.50           $1,830.89                    $14,055.50

 126902                   11/30/2020               $135,207.50           $1,810.71                    $27,041.50

 126935                   12/31/2020               $132,105.00           $7,674.83                    $26,421.00

 127406                   01/31/2021                $75,933.50           $1,398.89                    $77,332.39

 127418                   02/28/2021                $63,969.50             $639.70                    $64,609.20

             Total Amount Due on Current and Prior Invoices:                                         $376,019.32
